         Case 2:19-cr-00137-RFB-NJK Document 61 Filed 03/17/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Solomon Nathaniel Newell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00137-RFB-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Second Request)
13
     SOLOMON NATHANIEL NEWELL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jessica Oliva, Assistant United States Attorney, counsel for
18
     the United States of America, and Rene L. Valladares, Federal Public Defender, and Brandon
19
     C. Jaroch, Assistant Federal Public Defender, counsel for Solomon Nathaniel Newell, that the
20
     Sentencing Hearing currently scheduled on April 6, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to provide documents to
24
     Probation Office for the preparation of their report and to prepare for the sentencing hearing.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
       Case 2:19-cr-00137-RFB-NJK Document 61 Filed 03/17/21 Page 2 of 3




 1         This is the second request for a continuance of the Sentencing Hearing.
 2         DATED this 16th day of March, 2021.
 3
 4   RENE L. VALLADARES                            CHRISTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 5
 6
     By/s/ Brandon C. Jaroch                       By /s/ Jessica Oliva
 7   BRANDON C. JAROCH                             JESSICA OLIVA
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
         Case 2:19-cr-00137-RFB-NJK Document 61 Filed 03/17/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00137-RFB-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     SOLOMON NATHANIEL NEWELL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   April 6, 2021, at 9:00 a.m., be vacated and continued to ________________
                                                               July 6, 2021    at the hour of

12   ___:___
     10 30 __.m.;
             a    or to a time and date convenient to the court.

13          DATED this 17th
                       ___ day of March, 2021.

14
15
                                                RICHARD F. BOULWARE, II
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
